Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US 2013/0147063 A1.
Pertaining to claim 1, Park  teaches ( see fig15 upside down) a chip package structure, comprising: a chip stack comprising:
multiple chips[CP1-CP4] stacked together, each of the multiple chips comprising a bonding pad [PD1-PD4] not covered by the multiple chips ( see fig.15);
a molding layer[MD/DL1] encapsulating the multiple chips[CP1-CP4]; and
a vertical conductive element[V4] extending from a surface of the molding layer reach[MD] and coupled to the bonding pad[PD4]; and
a redistribution layer [DL2/W1]] above the molding layer [MD/DL1] and having:
a conductive layer[W1] coupled to the vertical conductive element[V1-V4]; and an insulating layer[DL2]  over and partially exposing the conductive layer[W1] ( see fig 15 by virtue of its shape having the conductive layer partially exposed prior to forming the solder ball) .
Pertaining to claim 2, Park  teaches ( see fig15 upside down) The chip package structure of claim 1, further comprising a solder ball [SB] in contact with an exposed portion of the conductive layer [W1] through an opening of the insulation layer[DL2].
Pertaining to claim 3, Park  teaches ( see fig15 upside down) The chip package structure of claim 2, wherein the solder ball [SB] comprises a portion under a top surface of the insulating layer[DL2].
Pertaining to claim 4, Park  teaches ( see fig15 upside down) The chip package structure of claim 2, wherein the solder ball [SB] is electronically connected to the vertical conductive element[V1-V4].
Pertaining to claim 5, Park  teaches ( see fig15 upside down) The chip package structure of claim 1, further comprising two or more solder balls[SB], each solder ball [SB] in contact with a respective exposed portion of the conductive layer[W1] through a respective opening of the insulation layer[DL2].
Pertaining to claim 6, Park  teaches ( see fig15 upside down) The chip package structure of claim 5, wherein the chip stack comprises two or more vertical conductive elements, and a distance between adjacent two vertical conductive elements is smaller than a distance between adjacent two solder balls.
Pertaining to claim 7, Park  teaches ( see fig15 upside down) The chip package structure of claim 1, wherein the conductive layer[W1] spreads out over the molding layer[MD/DL1] as a single layer.
Pertaining to claim 8, Park  teaches ( see fig15 upside down) The chip package structure of claim 1, wherein the conductive layer[W1] is electronically connected to the vertical conductive element[V1-V4].
Pertaining to claim 9, Park  teaches ( see fig15 upside down) The chip package structure of claim 1, wherein the redistribution layer[DL2/W1] comprises multiple conductive layers and multiple insulating layers ( see para 0053).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10,12-14,17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lee et al, US 20210098425 A1.
Pertaining to claim 10, Lee  teaches ( see fig7) A chip package structure, comprising:
a chip stack comprising:
multiple chips[300-1 to 300-4 and 400-1 to 400-4] stacked together, wherein each of the multiple chips comprises multiple vertically-orientated strings of memory cells( see para 0043) and a bonding pad[410A];
a molding layer[500] encapsulating the multiple chips; and
a vertical conductive element[440] penetrating through the molding layer[500], wherein the vertical conductive element[440] is disposed on and electrically connected to the bonding pad[410]; and
a redistribution layer[600] disposed on the chip stack and electrically connected to the vertical conductive element[440].
Pertaining to claim 12, Lee  teaches ( see fig7) The chip package structure of claim 10, wherein each of the multiple chips further comprises a substrate[402] on an opposite side of the bonding pad[410A], and the multiple vertically-orientated strings of memory cells[400-1 to 400-4] extend in a vertical direction with respect to the substrate[402].
Pertaining to claim 13, Lee  teaches ( see fig7) The chip package structure of claim 10, wherein an extending direction of the vertical conductive element[440] is substantially parallel to a normal direction of the chip stack[400-1 to 400-4].
Pertaining to claim 14, Lee  teaches ( see fig7) The chip package structure of claim 10, wherein the multiple chips [400-1 to 400-4] are stacked in a form of staircase to expose the bonding pads[410A].
Pertaining to claim 17, Lee  teaches ( see fig7) The chip package structure of claim 10, wherein the vertical conductive element[440] is electronically connected to at least two of the multiple chips.
Pertaining to claim 18, Lee  teaches ( see fig7) The chip package structure of claim 10, wherein at least one of the multiple chips is electronically connected to a component disposed over the redistribution layer[600] ( see para 0079).
Pertaining to claim 19, Lee  teaches ( see fig7)  the chip package structure of claim 10, wherein the redistribution layer[600] comprises a conductive layer[620] and an insulating layer[630] disposed over the conductive layer, and the insulating layer[630] has multiple openings to expose multiple portions of the conductive layer[620] (see fig 7).
Pertaining to claim 20, Lee  teaches ( see figs.6-7) A method of manufacturing a chip package structure, comprising:
stacking multiple chips[400] on a carrier board[200], wherein each of the multiple chips has a bonding pad[410A] and multiple vertically-orientated strings of memory cells ( see para 0037), the bonding pad[410A] being not covered by the multiple chips[400-1 to 400-4];
forming a vertical conductive element[440] on the bonding pad[410A] and electrically connected to the bonding pad[410A];
forming a molding layer[500] to encapsulate the multiple chips[400] to form a chip stack ( see fig7), wherein the vertical conductive element[440] penetrates through the molding layer[500] ( see fig 6), and the chip stack[400] comprises the multiple chips, the vertical conductive element [440]and the molding layer[500]; and forming a redistribution layer[600] on the chip stack and electrically connected to the vertical conductive element[440], wherein the redistribution layer[600] comprises a conductive layer[620] coupled to the vertical conductive element[440], and an insulating layer[630] over and partially exposing the conductive layer[620] ( see fig7 by virtue of its shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 20210098425 A1 in view of Yang et al, US 2016/0043026 A1.
Pertaining to claim 11, Lee  teaches The chip package structure of claim 10, but is silent wherein  the bonding pad comprises two layers overlaid over one another.
However, in the same field of endeavor, Yang teaches wherein  a bonding pad comprises two layers overlaid over one another ( see para 0012). In view of Yang, it would have been obvious to one of ordinary skill in the art to have the bonding pad of Lee comprise multiples layer overlaid over one another in order to eliminate Crack formation during wire bonding.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 20210098425 A1 as Lee (8425)  in view of Lee et al, US 2010/0193930 A1 as Lee( 3930)
Pertaining to claim 15, Lee (8425) teaches the chip package structure of claim 10, but is silent  to further comprising a protecting layer disposed on a side of the chip stack opposite to the redistribution layer.
However, in the same field of endeavor, Lee( 3930) teaches ( see fig1) comprising a protecting layer[105] disposed on a side of the chip stack opposite to the redistribution layer[190]. In view of Lee (3930), it would have been obvious to one of ordinary skill in the art to have a protection layer opposite the redistribution layer for support purpose or a base for further interconnection with external structures.
Pertaining to claim 16, Lee (8425) teaches the chip package structure of claim 10,  but is silent wherein the chip stack further comprises a connecting wire electrically connected between two bonding pads respectively belonging to two of the multiple chips.
However, in the same field of endeavor, Lee( 3930) teaches ( see fig4) wherein the chip stack further comprises a connecting wire [B1or B2] electrically connected between two bonding pads(P1 to P2 or P2 to P3 for example)  respectively belonging to two of the multiple chips[S1 to S2 or S2 to S3].
In view of Lee (3930), it would have been obvious to one of ordinary skill in the art to have bonding wires in the structure of Lee ( 8425)  (where using bonding wire not shown are also taught in the disclosure ) and  connecting  two bonding pads respectively belonging to two of the multiple chips for electrical conductivity between bonding pad using a daisy-chain arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819